In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, entered June 23, 1964, which denied after a hearing his application to vacate a judgment of the former County Court, Queens County, rendered January 28, 1959 after a jury trial, convicting him of burglary in the third degree (4 counts) and petit larceny (3 counts), and imposing sentence. Order affirmed. In our opinion, there was a complete absence of competent proof to support defendant’s claim that he had been prevented by the prison authorities from filing a timely notice of appeal from the judgment of conviction. We are also of the opinion that defendant’s application for an order directing the issuance of a commission for the examination of an alleged witness was properly denied, since it clearly appeared that the testimony sought would be hearsay and therefore inadmissible. The matter in defendant’s brief designated as items (a) to (v) is without any support in the record and, therefore, has not been considered by this court (cf. People V. Flack, 216 N". Y. 123; People v. Luck-man, 248 App. Div. 233; People v. Coleman, 283. App. Div. 875). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.